        Case 1:19-cv-02069-CL        Document 44   Filed 07/17/20   Page 1 of 30



Michael E. Haglund, OSB No. 772030           THE HONORABLE MARK D. CLARKE
e-mail: mhaglund@hk-law.com
Julie A. Weis, OSB No. 974320
e-mail: weis@hk-law.com
Christopher T. Griffith, OSB No. 154664
e-mail: cgriffith@hk-law.com
Haglund Kelley LLP
200 SW Market St., Suite 1777
Portland, Oregon 97201
Phone: (503) 225-0777
Facsimile: (503) 225-1257

Attorneys for Defendant-Intervenor
Murphy Company



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                  MEDFORD DIVISION

KLAMATH SISKIYOU WILDLANDS                     Case No.: 1:19-cv-02069-CL
CENTER, OREGON WILD, CASCADIA
WILDLANDS, and SODA MOUNTAIN                   DEFENDANT-INTERVENOR’S REPLY
WILDERNESS COUNCIL,
                                               MEMORANDUM IN SUPPORT OF
              Plaintiffs,                      CROSS-MOTION FOR SUMMARY
                                               JUDGMENT AND IN OPPOSITION TO
                     v.                        PLAINTIFFS’ MOTION FOR
                                               SUMMARY JUDGMENT
UNITED STATES BUREAU OF LAND
MANAGEMENT,

              Defendant,

and

MURPHY COMPANY,

              Defendant-Intervenor.




 DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                                                  HAGLUND KELLEY LLP
                                                            200 SW MARKET STREET, SUITE 1777
                                                                PORTLAND, OR 97201 (PL10)
         Case 1:19-cv-02069-CL                       Document 44                Filed 07/17/20              Page 2 of 30



                                                TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

II.    KSWILD’S CRITICISM OF TIERING AND USE OF AN APPENDIX IN THIS
       CASE IS WITHOUT MERIT ..............................................................................................3

       A.         Tiering Under NEPA is Wholly Lawful ..................................................................3

       B.         The Revised EA’s Use of an Appendix is Wholly Lawful ....................................11

III.   THE PROJECT COMPLIES WITH NEPA WITH RESPECT TO THE FISHER ...........12

IV.    THE PROJECT COMPLIES WITH NEPA WITH RESPECT TO THE GREAT GREY
       OWL ..................................................................................................................................16

       A.         KSWild Continues to Challenge BLM’s Decision in the 2016 RMP to Move
                  Away from the Northwest Forest Plan’s Survey and Manage Program, Despite
                  KSWild Not Having Brought a Claim Against the 2016 RMP, and Despite the
                  Ninth Circuit Having Upheld the 2016 RMP’s New, Non-Survey and Manage
                  Approach to Land Management ............................................................................16

       B.         Nothing in KSWild’s Reply Brief Alters the Conclusion that BLM Took a
                  Sufficiently Hard Look under NEPA at Project Impacts on the Great
                  Gray Owl ................................................................................................................19

V.     CONCLUSION ..................................................................................................................24




                                                                    i
             Case 1:19-cv-02069-CL                       Document 44                Filed 07/17/20              Page 3 of 30




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)
CASES

Blue Mountains Biodiversity Project v. Blackwood,
   161 F.3d 1208 (9th Cir. 1998) ...................................................................................................7

Conservation Northwest v. Rey,
   674 F. Supp. 2d 1232 (W.D. Wash. 2009), rev’d, 715 F.3d 1181 (9th Cir.
   2013) ........................................................................................................................................19

Earth Island Inst. v. U.S. Forest Serv.,
   697 F.3d 1010 (9th Cir. 2012) .................................................................................................11

F.C.C. v. Fox Television Stations, Inc.,
   556 U.S. 502 (2009) ........................................................................................................... 17-18

Headwaters, Inc. v. Bureau of Land Mgmt., Medford Dist.,
   914 F.2d 1174 (9th Cir. 1990) ...................................................................................................2

Kisor v. Wilkie,
   139 S. Ct. 2400 (2019) .............................................................................................................11

Klamath Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt.,
   Civ. No. 06-3076-PA, 2007 WL 2688125 (D. Or. Sept. 10, 2007) .........................................14

Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt.,
   387 F.3d 989 (9th Cir. 2004) .................................................................................................6, 7

Lands Council v. McNair,
   537 F.3d 981 (9th Cir. 2008), overruled in part on other grounds by Am.
   Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046 (9th Cir. 2009) .........................16

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
   463 U.S. 29 (1983) .....................................................................................................................8

N. Alaska Envtl. Ctr. v. U.S. Dep’t of the Interior,
    No. 19-35008, 2020 WL 3866583 (9th Cir. July 9, 2020).................................................5, 6, 7

Native Village of Nuiqsut v. Bureau of Land Mgmt.,
   432 F. Supp. 3d 1003 (D. Alaska 2020) ..................................................................................10

Pacific Rivers v. U.S. Bureau of Land Mgmt.,
   No. 19-35384, 2020 WL 2510759 (9th Cir. May 15, 2020) ....................................6, 13, 17, 19




                                                                        ii
             Case 1:19-cv-02069-CL                      Document 44              Filed 07/17/20              Page 4 of 30



STATUTES AND REGULATIONS

42 U.S.C. § 4321 et seq....................................................................................................................1

43 U.S.C. § 2601 et seq....................................................................................................................1

40 C.F.R. § 1501.7(a)(3) ..................................................................................................................5

40 C.F.R. §§ 1502.1-.25 .................................................................................................................11

40 C.F.R. § 1502.18 .......................................................................................................................11

40 C.F.R. § 1502.20 ...................................................................................................................4, 10

40 C.F.R. § 1506.3 ...........................................................................................................................5

40 C.F.R. § 1508.28 .........................................................................................................................4

40 C.F.R. § 1509.9(a)(1) ................................................................................................................12

43 C.F.R. § 46.140(c).......................................................................................................................4

43 C.F.R. § 46.310(3) ....................................................................................................................12

43 C.F.R. § 46.315(a).....................................................................................................................12




                                                                     iii
         Case 1:19-cv-02069-CL         Document 44        Filed 07/17/20    Page 5 of 30




I.     INTRODUCTION.

       Defendant-Intervenor Murphy Company has moved the Court to uphold the Griffin Half

Moon Vegetation Management Project (the Project) and its Griffin Half Moon Timber Sale (the

Timber Sale) on the Bureau of Land Management’s (BLM) Medford District. Murphy Company

purchased the Timber Sale in 2018 – almost two years ago – to supply its White City veneer

plant with white fir timber volume. See generally Declaration of John Murphy (Docket No. 12)

(discussing Murphy Company’s operations, which collectively employ about 900 people in

Oregon, along with the Project’s Timber Sale, which is comprised mostly of white fir that has

moved into the Project area due to historical fire suppression). Through its motion, Murphy

Company has asked the Court to grant summary judgment in favor of Murphy Company and the

BLM under the National Environmental Policy Act (NEPA), 42 U.S.C. § 4321 et seq., the only

environmental statute invoked by plaintiffs. The briefing demonstrates that the Project, which

authorizes timber harvest on a little more than 900 acres of O&C Sustained Yield Act

timberlands dedicated by Congress for the express purpose of sustained-yield timber harvest, see

43 U.S.C. § 2601 et seq., almost all of which also are in BLM’s Harvest Land Base, is wholly

lawful under NEPA. This reply brief provides yet additional support for granting Murphy

Company’s motion.

       Plaintiffs Klamath Siskiyou Wildlands Center et al. (collectively KSWild) allege BLM

failed to disclose the effects of Project implementation on two species, the fisher and the great

gray owl. The fisher is a Bureau Sensitive Species; the great gray owl has no special status. But

rather than engaging with and trying to rebut Murphy Company’s discussion of the Project’s

compliance with NEPA, including through extensive disclosures in the environmental analyses

for the governing 2016 Southwestern Oregon Resource Management Plan (2016 RMP) regarding

PAGE 1 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
         Case 1:19-cv-02069-CL         Document 44        Filed 07/17/20    Page 6 of 30




the potential effects of implementing BLM’s forest management program on the acres at issue,

KSWild instead obfuscates the issues by offering non-responsive and meritless arguments.

       For example, KSWild repeatedly asserts that Murphy Company (and BLM) take the

position that NEPA does not apply to land management projects on the O&C Sustained Yield

Act acres at issue. See, e.g., Pls.’ Reply Mem. (Docket No. 42) at 1-2, 5 n.1. This is untrue –

Murphy Company has never so asserted. Nor can the fact that BLM tiered the Project’s NEPA

analysis to the environmental analyses conducted for the 2016 RMP and its forest management

program be equated with BLM claiming a NEPA exemption for future site-specific projects like

this one. To the extent KSWild is making that assertion, KSWild fundamentally misunderstands

the nature of tiering and incorporation by reference under NEPA. If BLM were claiming the

Project is exempt from NEPA, the agency would not have prepared a revised environmental

assessment (Revised EA) to determine whether the Project may have significant environmental

effects such that BLM was required to prepare an environmental impact statement (EIS).

       Nor has Murphy Company asserted that it is “unlawful . . . to implement any wildlife

protections whatsoever on O&C lands.” Pls.’ Reply Mem. at 16 (emphasis in original). In

reality, it is the Ninth Circuit that has held the O&C Sustained Yield Act is a “timber production”

dominant use statute which disallows conflicting uses. Headwaters, Inc. v. Bureau of Land

Mgmt., Medford Dist., 914 F.2d 1174, 1183-84 (9th Cir. 1990). Whether a particular wildlife

protection conflicts with the dominant use of O&C Sustained Yield Act acres for timber

production is a fact-specific inquiry, with no such inquiry being before the Court in this case.

       Nor is it true that Murphy Company neglected to inform the Court that the D.C. District

Court held last year that the 2016 RMP violates the O&C Sustained Yield Act. Pls.’ Reply

Mem. at 15. Murphy Company plainly informed the Court of that fact in footnote 1 of its


PAGE 2 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
         Case 1:19-cv-02069-CL           Document 44        Filed 07/17/20   Page 7 of 30




opening brief, further explaining that the parties’ remedy briefing in that case does not seek

wholesale invalidation of the 2016 RMP, which will continue to govern the lands at issue for the

foreseeable future.

       KSWild’s repeated use of hyperbole casts a long shadow on plaintiffs’ arguments as a

whole. As Murphy Company discusses below, plaintiffs’ arguments are not well-taken and do

not support invalidation of the Project.

II.    KSWILD’S CRITICISM OF TIERING AND USE OF AN APPENDIX IN THIS
       CASE IS WITHOUT MERIT.

       KSWild’s attacks on tiering under NEPA and on the use of an appendix to an EA are not

well taken. Contrary to KSWild’s assertions, BLM properly tiered the Project’s NEPA analysis

to the extensive environmental analyses conducted in connection with promulgation of the 2016

RMP and its forest management program for the Harvest Land Base in southwestern Oregon. 1 It

also was wholly proper under NEPA for BLM to include an appendix to the Project’s Revised

EA. KSWild’s criticism of tiering and the use of an appendix have one thing in common,

namely KSWild’s effort to have the Court don blinders to BLM’s NEPA disclosures regarding

the fisher and the great gray owl.

       A.      Tiering Under NEPA is Wholly Lawful.

       BLM properly tiered the Project’s environmental analysis to that for the 2016 RMP. See,

e.g., AR_003179 (Finding of No Significant Impact 1) (stating that the Project’s Revised EA

“tiered to and incorporated by reference as appropriate broader scale analyses documenting the

environmental and human effects of a forest management program analyzed in the Proposed



1
  Murphy Company’s defense of the propriety of tiering in this case does not mean Murphy
Company agrees, implicitly or otherwise, with KSWild’s allegations regarding a lack of “site-
specific analysis.” See KSWild Reply Mem. at 5. Tiering and site-specific analysis are not
mutually exclusive.
PAGE 3 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                           HAGLUND KELLEY LLP
                                     200 SW MARKET STREET, SUITE 1777
                                         PORTLAND, OR 97201 (PL10)
         Case 1:19-cv-02069-CL         Document 44        Filed 07/17/20     Page 8 of 30




Resource Management Plan and Final Environmental Impact Statement for Western Oregon

(2016 PRMP/FEIS)”). Murphy Company explained in its opening brief (at pages 5-6) that

tiering under NEPA is an encouraged process whereby an agency evaluates the potential

environmental impacts of a proposed action based on prior NEPA environmental analysis. 40

C.F.R. § 1508.28 (“Tiering refers to the coverage of general matters in broader environmental

impact statements . . . with subsequent narrower statements or environmental analyses . . .

incorporating by reference the general discussions and concentrating solely on the issues specific

to the statement [or environmental assessment] subsequently prepared”); id. § 1502.20 (tiering is

encouraged “to eliminate repetitive discussions of the same issues and to focus on the actual

issues ripe for decision at each level of environmental review (§ 1508.28)”). Department of

Interior regulations likewise provide that an EA “prepared in support of an individual proposed

action can be tiered to a programmatic or other broader-scope environmental impact statement.”

43 C.F.R. § 46.140(c).

       Here, BLM reasonably concluded that tiering to the environmental analyses for the 2016

RMP was proper with respect to Project impacts on the environment. See, e.g., AR_003187

(Finding of No Significant Impact 9) (“As previously noted, the analysis of effects has been

completed within the context of the 2016 ROD/RMP and the anticipated effects are within the

scope, type, and magnitude of effects anticipated and analyzed in the 2016 ROD/RMP.”);

AR_003164 (Decision Record 8) (reporting likewise). See also AR_003228 (Revised EA 11)

(stating that the Revised EA and its “effects analysis tier to the 2016 PRMP/FEIS for Western

Oregon. . . . Where [an] issue has already been sufficiently addressed by the analysis in the 2016

PRMP/FEIS, the issue is generally not addressed in detail in this EA, or if it is, the EA analysis is

generally a site-specific extension of the FEIS analysis”). Through tiering, BLM was able to


PAGE 4 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
         Case 1:19-cv-02069-CL          Document 44        Filed 07/17/20     Page 9 of 30




concentrate its NEPA analysis “on the issues not already addressed” in the environmental

analyses for the 2016 RMP. AR_003388 (Revised EA D-9). The new Ninth Circuit case that

KSWild filed with the Court pursuant to a Notice of Supplemental Authority recognizes that this

is how NEPA tiering works. N. Alaska Envtl. Ctr. v. U.S. Dep’t of the Interior, No. 19-35008,

2020 WL 3866583, at *10 (9th Cir. July 9, 2020) (“Tiering refers to the incorporation by

reference in subsequent EISs or EAs, which concentrate on issues specific to the current

proposal, of previous broader EISs that cover matters more general in nature.”).

       KSWild’s multi-pronged attack on tiering in this case is without merit.

       For example, KSWild criticizes BLM for failing to analyze in detail the “effects of the

Griffin Half Moon project on either great gray owls or Pacific Fisher, even though the public

raised significant concerns about the Project’s effects on these species.” KSWild Reply Mem. at

5. But it is BLM, not the public, that determines whether issues have potential NEPA

significance. To illustrate, during the scoping process, BLM is tasked with identifying and

eliminating “from detailed study the issues which are not significant or which have been covered

by prior environmental review (§ 1506.3), narrowing the discussion of these issues in the

statement to a brief presentation of why they will not have a significant effect . . . or providing a

reference to their coverage elsewhere.” 40 C.F.R. § 1501.7(a)(3). The fact that one or more

members of the public raises a concern about a species does not mean the concern automatically

rises to the level of NEPA significance, as was the case with the fisher and great gray owl at

issue here.

       Relatedly, KSWild alleges BLM ignored the NEPA goal of informing the public and

instead focused selfishly on its own deliberative process. KSWild Reply Mem. at 4-5 (asserting

that just because the 2016 RMP created sideboards around BLM’s site-specific decisionmaking

authority, the public still should have been provided with more information about the Project in
PAGE 5 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                          HAGLUND KELLEY LLP
                                    200 SW MARKET STREET, SUITE 1777
                                        PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44        Filed 07/17/20    Page 10 of 30




the NEPA process). This argument is a red herring. Not only did the Revised EA and other

Project NEPA documents provide the public with sufficient information about potential Project

impacts, the public also was fully engaged (or had the opportunity for full engagement) in the

extensive NEPA process for the 2016 RMP, to which the Project tiers. See, e.g., AR_008260-70

(discussing public and governmental entity engagement in development of the 2016 RMP).

Indeed, three of the four plaintiffs in this case (Klamath Siskiyou Wildlands Center, Oregon

Wild and Cascadia Wildlands) subsequently sought to convince this Court and the Ninth Circuit

that the 2016 RMP came up short under NEPA, but lost on both fronts, with the Ninth Circuit

quickly ruling (only 10 days after oral argument) that BLM’s analyses for the 2016 RMP

complied with NEPA. See generally Pacific Rivers v. U.S. Bureau of Land Mgmt., No. 19-

35384, 2020 WL 2510759 (9th Cir. May 15, 2020).

       Nor is it true that the “tiering case law” relied on by KSWild is “on fours with the facts of

the present case.” 2 KSWild at 7. In Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt.,

387 F.3d 989 (9th Cir. 2004), the plaintiff challenged two timber sales supported by two separate

EAs each of which tiered to the governing resource management plan and its EIS. The two sales



2
  After filing its reply brief, KSWild provided the Court with the new Northern Alaska tiering
decision discussed above. But Northern Alaska, which involved BLM’s sale of oil and gas
leases on the National Petroleum Reserve-Alaska, is not on point. Northern Alaska involved a
programmatic EIS that explicitly stated it would “‘fulfill the NEPA requirements for the first oil
and gas lease sale.” 2020 WL 3866583, at *14. See also id. (observing that the EIS also stated
that if “‘BLM finds its existing analysis to be adequate for a second or subsequent sale, the
NEPA analysis for such sales may require only an administrative determination of NEPA
adequacy,’” rather than new site-specific NEPA analysis). Thus, unlike this case, the EIS served
as both a programmatic EIS and “as the necessary site-specific analysis for future lease sales.”
Id., at *9. See also id., at *14 (deferring to BLM’s express determination that the earlier
programmatic EIS “was the [site-specific] EIS for the [subsequent] lease sale”) (emphasis in
original). Here, no one takes the position that the environmental analyses for the 2016 RMP
concomitantly serve as the site-specific NEPA analysis for the Project. If BLM had taken that
position, it would not have prepared a Revised EA for the Project.

PAGE 6 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                        HAGLUND KELLEY LLP
                                  200 SW MARKET STREET, SUITE 1777
                                      PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL          Document 44        Filed 07/17/20     Page 11 of 30




originally were part of a larger project that had been broken up into four separate projects

apparently to expedite implementation of each timber sale. Id. at 992. The plaintiff expressed

concern about the incremental impacts of the successive timber sales “in combination with other

major activities in the watershed,” id. at 991, which was a Tier 1 Key Watershed “deemed to

contribute directly to the survival and restoration of at-risk salmonids.” Id. at 992. The court

ruled in favor of the plaintiff based on insufficient consideration of the incremental

environmental impacts of the four successive sales, particularly on the Tier 1 Key Watershed.

Id. at 997. That fact pattern does not resemble the fact pattern in this case.

       Similarly, the fact pattern in Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d

1208 (9th Cir. 1998), does not mirror ours. Blackwood invalidated five post-wildfire salvage

logging projects – each supported by an EA that apparently tiered to a governing forest plan

prepared several years prior to the catastrophic wildfire – due to the lack of cumulative effects

analysis regarding sedimentation resulting from implementing the five salvage sales in the same

burned watershed. Of particular concern was the lack of disclosure regarding “increased

sediment loading to the waterways that would cause irreparable damage to” salmonid and bull

trout populations already impacted detrimentally by post-fire sedimentation. Id. at 1213. That

sort of cumulative effects concern regarding the impacts of multiple projects taking place in the

same burned watershed is absent in this case. Moreover, as the Ninth Circuit recently reiterated

in Northern Alaska, the tiering at issue in Blackwood was unlawful because the forest plan that

was tiered to “‘d[id] not, and could not, evaluate the impacts of catastrophic fire, or the

additional environmental impacts that large scale logging of severely burned areas could bring,’”

because the forest plan predated the catastrophic wildfire. Id., 2020 WL 3866583, at *10

(quoting Blackwood).


PAGE 7 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20   Page 12 of 30




       Also without merit is KSWild’s assertion that BLM’s tiering determination “appears out

of thin air in the Finding of No Significant Impact,” and allegedly unsupported by “deliberative

evidence in the administrative record.” KSWild Reply Mem. at 8. 3 For example, as Murphy

Company explained in its opening brief, BLM in the Revised EA summarized the fisher

disclosures in the 2016 RMP EIS regarding the minimal impacts of BLM’s forest management

program on fisher and fisher habitat, AR_003359 (Revised EA at C-8), and pointed out that the

insignificant negative impact to fisher habitat from Project implementation was “anticipated

under the RMP.” AR_003360 (Revised EA at C-9). Murphy Company Opening Mem. (Docket

No. 30) at 22-23. See also AR_003173 (Response to Comments 4) (explaining that the

environmental analyses for the 2016 RMP, to which the Project tiers, analyzed the effects of full

implementation of BLM’s forest management program on the fisher and found essentially no

effect on the species). As for the great gray owl, a species having no special status under the

2016 RMP, BLM considered the science submitted about this species during the NEPA process

and explained that management for the species now is provided not by protecting nest sites in the

Harvest Land Base but by the protection of a “large [Late-Successional Reserve] Network that . .

. provides management for species such as the [great gray owl, a former survey and manage

species] (USDI BLM 2016b, pp. 27-28).” AR_003341 (Revised EA B-4). See also AR_003172

(Response to Comments 3) (explaining that the 2016 RMP’s management approach replaced the



3
  In addition to the briefing in this case that demonstrates “deliberative evidence” in support of
BLM’s Finding of No Significant Impact, it has long been the law in APA cases that a reviewing
court will “‘uphold a decision [even] of less than ideal clarity if the agency’s path may
reasonably be discerned.’” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.
Co., 463 U.S. 29, 43 (1983) (quoting 1974 Supreme Court decision for this tenet of
administrative law). Contrary to KSWild’s suggestion, there is no requirement that the agency
prepare “meeting notes, memos, reports, or other documentation” of the steps leading up to a
decision not to prepare an EIS. KSWild Reply Mem. at 8. See also id. at 21 (repeating the
erroneous assertion verbatim).
PAGE 8 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20    Page 13 of 30




former Northwest Forest Plan protections for survey and manage species with a larger Late

Successional Reserve system that protects great gray owl habitat and “continues to provide

management” protections for the great gray owl).

       Finally, KSWild disingenuously asserts that BLM’s use of tiering, which allowed BLM

to focus its analysis on Project-specific issues not addressed in the 2016 RMP environmental

analyses, rests on a truism. KSWild Reply Mem. at 8, 21 (accusing BLM of relying on the mere

fact that the site-specific Project encompasses a smaller geographic area than was assessed for

the 2016 RMP). It is not true that BLM simply compared the approximately 900 acres of timber

harvest at issue in this case with the upper limit of authorized timber harvest acreage over the life

of the 2016 RMP and, finding the Project smaller in comparison, called it good. Rather, as

Murphy Company discussed in its opening brief and discusses further herein, BLM evaluated the

fisher and great gray owl environmental analyses for the 2016 RMP in connection with

determining whether Project impacts on those species were potentially significant under NEPA.

See, e.g., Murphy Company Opening Mem. at 19-24 (discussing BLM’s assessment for the

fisher); id. at 25-29 (discussing BLM’s assessment for the great gray owl). For example,

regarding the fisher, BLM disclosed that during the first decade of implementing the 2016 RMP,

the total authorized timber harvest would not affect the size of the fisher population. See, e.g.,

AR_003359 (Revised EA C-8) (observing that total timber harvest in the first decade of 2016

RMP implementation might reduce the fisher population by one or so animals). For the great

gray owl, BLM observed that the species had no special status under the 2016 RMP’s new

management approach, which replaced the Northwest Forest Plan’s survey and manage paradigm

with a different, and better, approach to protecting older and more structurally-complex forests

that provide important habitat for former survey and manage species like the owl. See, e.g.,


PAGE 9 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL          Document 44        Filed 07/17/20    Page 14 of 30




AR_003274 (Revised EA 57). Among other things, because of the plainly insignificant impact

of the Project’s timber harvest on the fisher, and the fact that the Project’s timber harvest was

wholly consistent with the 2016 RMP’s new approach to land management for former survey

and manage species, BLM concluded the fisher and great gray owl impacts were not potentially

significant impacts that required further analysis.

       In sum, the 2016 RMP environmental analyses carefully considered the impacts on the

fisher and great gray owl from implementing BLM’s forest management program for

southwestern Oregon. The acres dedicated to timber harvest in the 2016 RMP include those at

issue in this case, all of which are O&C Sustained Yield Act acres dedicated by Congress to

sustained-yield timber harvest. Thus, contrary to KSWild’s assertion, the discussion of NEPA

tiering in Native Village of Nuiqsut v. Bureau of Land Mgmt., 432 F. Supp. 3d 1003 (D. Alaska

2020), is instructive. Cf. KSWild Reply Mem. at 5-6 (criticizing Murphy Company for citing

Native Village as an illustrative recent tiering decision). Because the programmatic NEPA

analyses to which this Project tiers considered the impacts of implementing BLM’s forest

management program, that analysis provides the context for this Project, and BLM was not

required to “repeat that analysis ‘unless new and significant environmental impacts arise that

were not previously considered.’” Native Village, 432 F. Supp. 3rd at 1025 (omitting citation to

Ninth Circuit case law). The Project did not implicate new and significant environmental

impacts not previously considered, see, e.g., AR_003179 (Finding of No Significant Impact 1),

so BLM reasonably tiered its NEPA analysis to that for the 2016 RMP and focused “on the

actual issues ripe for decision” at the site-specific Project level. 40 C.F.R. § 1502.20. BLM

acted reasonably in doing so in full compliance with NEPA. The Court should decline KSWild’s

invitation to ignore the relevant disclosures in the 2016 RMP environmental analyses.


PAGE 10 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20   Page 15 of 30




       B.      The Revised EA’s Use of an Appendix is Wholly Lawful.

       Also without merit is KSWild’s suggestion that BLM is prohibited from using an

appendix in the context of an EA. KSWild Reply Mem. at 18-20. KSWild constructs its

argument on the faulty foundation that Murphy Company and BLM must distinguish Kisor v.

Wilkie, 139 S. Ct. 2400 (2019), a recent Supreme Court case involving judicial deference (Auer

deference) to an agency’s interpretation of its own ambiguous rules. In invoking Kisor, KSWild

criticizes Murphy Company (and BLM) for failing to argue that 40 C.F.R. § 1502.18 is

ambiguous – basically claiming victory as a result of this alleged failure. But 40 C.F.R. §

1502.18 is inapplicable here. On its face, the regulation applies only to EISs, not EAs like the

Revised EA at issue in this case. See id. (“If an agency prepares an appendix to an

environmental impact statement . . . .”). In fact, 40 C.F.R. § 1502.18 is included in a section of

the 40 C.F.R. regulations – Part 1502 – that applies solely to EISs, not EAs. See generally 40

C.F.R. §§ 1502.1-.25. As the Ninth Circuit stated in the context of another EIS NEPA regulation

found in 40 C.F.R. Part 1502, “the regulation by its own terms only applies” to EISs, not EAs.

Earth Island Inst. v. U.S. Forest Serv., 697 F.3d 1010, 1020 (9th Cir. 2012).

       In a leap of illogic, KSWild next asserts that it agrees 40 C.F.R. § 1502.18 doesn’t apply

to the Revised EA for the Project – again claiming victory as a result. KSWild Reply Mem. at

19. This makes no sense. It simply is not true that the NEPA regulations relied on by KSWild

(which again pertain only to EISs) “clearly state that an appendix is only to be used in

conjunction with an EIS, not an EA.” Id. Rather, the NEPA regulations pointed to by KSWild

discuss the nature of an EIS appendix and have nothing to do with the content of an EA.

       Finally, KSWild at least acknowledges that different regulations apply to EAs. KSWild

Reply Mem. at 20. And none of those regulations forbid an EA’s use of an appendix. For


PAGE 11 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL          Document 44        Filed 07/17/20    Page 16 of 30




example, the regulation titled “How to format an environmental assessment” directs BLM that an

EA “may be prepared in any format useful to facilitate planning, decision-making, and

appropriate public participation.” 43 C.F.R. § 46.315(a). The regulation titled “Contents of an

environmental assessment” sets forth the minimum requirements of an EA, id. § 46.310(a), and

explains that the “level of detail and depth of impact analysis should normally be limited to the

minimum needed to determine whether there would be significant environmental effects.” Id. §

46.310(3). See also 40 C.F.R. § 1509.9(a)(1) (defining an EA as “a concise public document . . .

that serves to . . . [b]riefly provide sufficient evidence and analysis for determining whether to

prepare an environmental impact statement or a finding of no significant impact”). Put simply,

nothing prohibits an EA from including an appendix, which is why courts within the Ninth

Circuit routinely uphold NEPA decisions based on EAs with appendices. See Murphy Company

Opening Mem. at 18 (offering examples).

       In sum, KSWild’s effort to have the Court ignore relevant information because it is found

in an EA appendix is meritless.

III.   THE PROJECT COMPLIES WITH NEPA WITH RESPECT TO THE FISHER.

       Murphy Company’s opening brief thoroughly demonstrated that BLM’s analysis of

potential Project impacts on the fisher satisfied NEPA. Murphy Company Opening Mem. at 19-

24. KSWild’s attempt to rebut that showing is anemic. See generally KSWild Reply Mem. at

18-23. Summary judgment should be granted in favor of Murphy Company and BLM on

KSWild’s fisher claim.

       KSWild first complains about BLM’s use of an appendix, id. at 18-20, which Murphy

Company rebutted above.




PAGE 12 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL          Document 44        Filed 07/17/20    Page 17 of 30




       KSWild next complains about BLM’s use of NEPA tiering, id. at 18, 20-21, which

Murphy Company also rebutted above except for one point, namely KSWild’s implicit challenge

to the 2016 RMP’s changed approach to land management. See id. at 20-21 (criticizing the 2016

RMP’s dedication of some BLM lands to the Harvest Land Base for timber harvest coupled with

the dedication of far more acres to reserves for the benefit of species like the fisher). 4 KSWild

impliedly criticizes the 2016 RMP’s changed management approach even though that land

management approach was upheld by the Ninth Circuit in a case brought by three of the

plaintiffs in this case. Pacific Rivers, 2020 WL 2510759, at *2 (concluding that BLM “provided

a ‘reasoned explanation’ for any change in its management approach”). But KSWild has not

attempted to bring a claim challenging the 2016 RMP in this case, presumably because KSWild

recognizes plaintiffs would be precluded from re-litigating their unsuccessful challenge to the

2016 RMP. And rightly so.

       Finally, KSWild refuses to acknowledge that BLM made site-specific disclosures

regarding the insignificant impacts of the Project on the fisher, including site-specific disclosures

that tiered to the 2016 RMP environmental analyses. KSWild Reply Mem. at 21-22. A

particularly salient excerpt from Murphy Company’s opening brief (ignored by KSWild)

explains that based on the environmental analyses for the 2016 RMP, to which the Project’s site-

specific NEPA analysis tiers, even full implementation of the 2016 RMP’s forest management

program would not significantly affect the fisher:

       in the first decade of implementing [BLM’s] new land management approach
       under the 2016 RMP . . . the fisher population would decrease slightly, but . . . the
       projected “reduction in the fisher population . . . would constitute a loss of < 1


4
  Under the 2016 RMP, 31% of the acreage in the planning area is allocated to late-successional
reserves, and 15% is allocated to riparian reserves (not to mention the 18% of the acreage that is
allocated to District-Designated Reserves), whereas only 20% of the acreage is allocated to the
Harvest Land Base. AR_006321 (2016 RMP 43).
PAGE 13 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL        Document 44         Filed 07/17/20   Page 18 of 30




       percent of the current estimated population in the decision area (1,292 fishers) and
       would not reduce the fisher population below any known, critical population
       thresholds.” AR_008098 (2016 RMP EIS 879). In fact, by 2023, implementation
       of the 2016 RMP would result in only two fewer fishers in the entire planning
       area, hardly a significant effect. AR_008968 (2016 RMP EIS 1713). During that
       same time period, BLM projected that timber harvest under the 2016 RMP would
       result in a decrease of 6,025 acres (6.1%) of total fisher habitat in the Harvest
       Land Base. AR_008964 (2016 RMP EIS 1709) (displaying in Table S-57 that
       total fisher habitat within the Harvest Land Base would decrease from 99,214 to
       93,189 acres in the first decade of 2016 RMP implementation).

Murphy Company Opening Mem. at 21. In light of this information, i.e. that (1) full

implementation of the first decade of BLM’s forest management plan would detrimentally affect

less than 1% of the fisher population; (2) by 2023 full implementation of BLM’s forest

management plan would result in no more than two fewer fishers; and (3) that the timber harvest

backdrop for these insignificant impacts on the fisher would include a reduction of slightly more

than 6,000 acres of fisher habitat in the Harvest Land Base, BLM’s conclusion that the Project’s

approximately 900 acres of timber harvest would not result in significant environmental impacts

on the fisher is reasonable. It also is well-supported, see, e.g., AR_003359-60 (Revised EA C-8

to C-9), KSWild’s complaint about the alleged lack of “deliberative evidence” notwithstanding.

KSWild Reply Mem. at 22.

       As part of its refusal to acknowledge BLM’s site-specific disclosures regarding the

insignificant impacts of the Project on the fisher, KSWild accuses BLM of playing a “shell

game” by evaluating potential impacts on the fisher through the use of northern spotted owl

habitat as a proxy for fisher habitat. KSWild at 22. Not so. Not only does KSWild’s argument

constitute implicit acknowledgement that BLM did make site-specific fisher disclosures, but this

Court also has acknowledged (in another KSWild case) that BLM has “discretion to use northern

spotted owl habitat as a surrogate for fisher habitat.” Klamath Siskiyou Wildlands Ctr. v. Bureau

of Land Mgmt., Civ. No. 06-3076-PA, 2007 WL 2688125, at *6 (D. Or. Sept. 10, 2007). The

PAGE 14 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                        HAGLUND KELLEY LLP
                                  200 SW MARKET STREET, SUITE 1777
                                      PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL          Document 44         Filed 07/17/20   Page 19 of 30




size of the northern spotted owl analysis area thus is immaterial – because the owl analysis area

is a proxy for the fisher, the analysis areas are the same.

       The Revised EA disclosed the fact that fishers “use similar habitat to” northern spotted

owls. AR_003312 (Revised EA 95). In fact, the Project’s northern spotted owl analysis area

incorporated habitat “generated from radio telemetry locations of male and female fisher known

to occur in this area . . . .” Id. The Revised EA further disclosed that under all action

alternatives, “more than 97% of existing suitable” spotted owl habitat in the northern spotted owl

analysis area would go untreated. AR_003315 (REA 98). This means that more than 97% of

fisher habitat also will remain after Project implementation. See also AR_003359 (REA C-8)

(reiterating that northern spotted owl “habitat has been determined to be a reasonable proxy for

fisher habitat”). This is not a shell game – it is site-specific information that KSWild wants the

Court to ignore.

       KSWild offers nothing more in its unsuccessful attempt to prevail on its NEPA claim.

But Murphy Company’s opening brief provided yet additional evidence regarding BLM’s

Project-specific NEPA analysis with respect to the fisher. For example:

   •   BLM disclosed that some Project implementation effects “would be relatively short-term,
       as understory vegetation typically returns within five years . . . . Additionally, treatments
       would retain key habitat characteristics such as large snags and coarse woody debris
       (CWD) to maintain existing and provide for further habitat for fishers.” AR_003360
       (Revised EA C-9);

   •   The main effect on fishers likely would be “[d]isturbance from treatment activities,” an
       effect of little consequence given that “fishers are highly mobile” and have “large home
       ranges,” enabling them to avoid disturbances. Id.;

   •   Project Design Features “would minimize impacts to fishers.” Id. See also AR_003256
       (Revised EA 39) (disclosing that the Project incorporates Project Design Features to
       “reduce the potential for adverse impacts to resources”);

   •   Protective conservation measures for fishers, which are displayed in Table 2-4,
       AR_003265 (Revised EA 48), include the retention of large down wood and snags,

PAGE 15 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                          HAGLUND KELLEY LLP
                                    200 SW MARKET STREET, SUITE 1777
                                        PORTLAND, OR 97201 (PL10)
          Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20    Page 20 of 30




          maintaining habitat within stands used for denning, and retaining 80% canopy cover
          within 50 feet of known den sites. Id;

      •   Because fishers potentially use debris piles for denning and/or resting, BLM included
          restrictions on when debris piles associated with logging activities could be “burned,
          chipped or made available for firewood cutting” to ensure their availability for fishers.
          AR_003266 (Revised EA 49);

      •   Fishers in the Project area are located in close proximity to other, abundant, habitat,
          including “to the northeast . . . a large Late-Successional Reserve (LSR) that is located on
          USFS-administered land . . . [and] to the south, east, and west, the Cascade-Siskiyou
          National Monument and 2016 RMP Late-Successional Reserve provides large areas with
          habitat suitable for fisher life history purposes.” AR_003360 (Revised EA C-9).

          For all of these reasons, BLM took a NEPA “hard look” at the potential impacts of the

Project on the fisher. Because the potential impacts were not significant, additional detailed

analysis of Project impacts on the fisher “was not carried forward for further analysis.” Id. The

record supports BLM’s expert determination with respect to fishers, and the Court should defer

to BLM’s scientific determination. Lands Council v. McNair, 537 F.3d 981, 988 (9th Cir. 2008),

overruled in part on other grounds by Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d

1046 (9th Cir. 2009). See also id. at 993 (judicial review should be at its most deferential where

an agency is addressing difficult issues within its area of special expertise).

IV.       THE PROJECT COMPLIES WITH NEPA WITH RESPECT TO THE GREAT
          GREY OWL.

          A.     KSWild Continues to Challenge BLM’s Decision in the 2016 RMP to Move
                 Away From the Northwest Forest Plan’s Survey and Manage Program,
                 Despite KSWild Not Having Brought a Claim Against the 2016 RMP, and
                 Despite the Ninth Circuit Having Upheld the 2016 RMP’s New, Non-Survey
                 and Manage Approach to Land Management.

          Remarkably, despite KSWild not having brought a claim against the 2016 RMP in this

case, KSWild continues to argue that BLM has failed to provide a rational explanation for the

2016 RMP having replaced survey and manage requirements for species like the great gray owl

with a new, and better, approach to land management. See generally KSWild Reply at 16-17. In

PAGE 16 --       DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                           HAGLUND KELLEY LLP
                                     200 SW MARKET STREET, SUITE 1777
                                         PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20   Page 21 of 30




addition to raising an argument that does not pertain to either one of its claims, KSWild also

rehashes an argument that it lost in this Court and in the Ninth Circuit and cannot now relitigate.

Further, KSWild wholly ignores Murphy Company’s informational argument that demonstrated

to the Court that BLM did provide a rational explanation for its decision to replace the Northwest

Forest Plan and its survey and manage program with a new, and better, approach to land

management when it adopted the 2016 RMP. KSWild’s argument thus fails on multiple levels.

       First, a simple examination of KSWild’s complaint (Docket No. 1) confirms that KSWild

is not challenging the 2016 RMP in this case. KSWild’s two claims focus narrowly on the

Project’s allegedly inadequate NEPA disclosures regarding Project impacts on the fisher and the

great gray owl.

       Second, even if KSWild had brought a claim against the 2016 RMP, the Ninth Circuit

already rejected KSWild’s challenge to the 2016 RMP’s new, non-Northwest Forest Plan

approach to managing BLM lands in southwestern Oregon. Again, three of the plaintiffs in this

case – Klamath Siskiyou Wildlands Center, Oregon Wild and Cascadia Wildlands –

unsuccessfully challenged the 2016 RMP on the grounds that BLM had failed to provide a

reasoned explanation for replacing Northwest Forest Plan protections (which include the survey

and manage measures) with a different land management approach. The Ninth Circuit rejected

that challenge, instead confirming that “BLM . . . provided a ‘reasoned explanation’ for any

change in its management approach” when it promulgated the 2016 RMP. Pacific Rivers, 2020

WL 2510759, at *2. This issue has been decided conclusively in BLM’s favor.

       Finally, even though a challenge to the 2016 RMP’s new approach to land management is

not before this Court, Murphy Company’s opening brief illustrated for the Court how BLM fully

satisfied the so-called Fox factors for a lawful change in agency policy when it promulgated the


PAGE 17 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20    Page 22 of 30




2016 RMP. Murphy Company Opening Mem. at 13-16. See generally F.C.C. v. Fox Television

Stations, Inc., 556 U.S. 502, 515 (2009) (holding that an agency may lawfully change course so

long as the agency is aware of its policy change, which is itself statutorily permissible, coupled

with the agency believing the policy change is better and offering “good reasons for the new

policy”).

       KSWild entirely ignores this information. But the reality is that BLM made a conscious

change of course to adopt a different land management strategy in the 2016 RMP, one that did

not include the Northwest Forest Plan’s survey and manage protections. BLM explicitly stated

that “this RMP revision would replace . . . the Northwest Forest Plan for the management of

BLM-administered lands in western Oregon.” AR_007214 (2016 RMP EIS 21). And BLM

specifically addressed its departure from the survey and manage measures, explaining that by

adopting the 2016 RMP, BLM no longer needed survey and manage measures “to protect species

associated with older and more structurally-complex forests. This is because the purpose of this

RMP revision includes maintaining older and more structurally-complex multi-layered conifer

forests . . . .” AR_007215 (2016 RMP EIS 22). Murphy Company’s opening brief also showed

that BLM satisfied the second and third Fox factors, explaining that it was wholly permissible for

BLM to adopt a new, non-Northwest Forest Plan land management approach in the 2016 RMP,

and that BLM’s conscious adoption of the 2016 RMP demonstrated the agency’s belief that its

new land management approach is a better approach to resource management in the Project area.

Murphy Company Opening Mem. at 15. Finally, Murphy Company demonstrated that BLM

provided good reasons for why it did not need Northwest Forest Plan survey and manage

measures in the 2016 RMP, explaining that:

       the purpose of this RMP revision includes maintaining a network of large blocks
       of forest . . . . All action alternatives and the Proposed RMP therefore allocate a

PAGE 18 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL        Document 44         Filed 07/17/20   Page 23 of 30




       Late-Successional Reserve network, where sustained-yield timber harvest would
       not occur, that is larger than what is provided in the Northwest Forest Plan and
       broadly encompasses “old-growth forests.” Each alternative and the Proposed
       RMP would more than sufficiently address maintenance of older and more
       structurally-complex forests, without the need for additional mitigation like that
       provided by Survey and Manage.

AR-007215 (2016 RMP 22). Because of BLM’s robust explanation of why its new, non-

Northwest Forest Plan approach to land management was entirely rational, the Ninth Circuit

confirmed that “BLM . . . provided a ‘reasoned explanation’ for any change in its management

approach” when it departed from the Northwest Forest Plan survey and manage measures

through adoption of the 2016 RMP. 5 Pacific Rivers, 2020 WL 2510759, at *2.

       B.      Nothing in KSWild’s Reply Brief Alters the Conclusion that BLM Took a
               Sufficiently Hard Look under NEPA at Project Impacts on the Great Gray
               Owl.

       Similar to the fisher discussed above, Murphy Company’s opening brief demonstrated

that BLM’s analysis of potential Project impacts on the great gray owl satisfied NEPA. Murphy

Company Opening Mem. at 25-29. Unlike the fisher, however, which is a Bureau Sensitive

Species, the great gray owl has no special status. And as BLM pointed out, “NEPA does not

require a detailed, stand-alone effects analysis with regard to every species of wildlife.” BLM




5
  KSWild also implies, mistakenly, that the “viability” of the great gray owl is at risk. KSWild
Reply Mem. at 17. See also id. at 14 (same). In addition to “viability” being a Forest Service
concept inapplicable to BLM land management requirements, AR_007214-15 (RMP EIS 21-22),
the record shows that the great gray owl, though uncommon, “enjoys a wide distribution in
Oregon.” AR_013148 (Birds of Oregon 322). Further, survey and manage species under the old
land management plan were not organisms listed as threatened or endangered under the ESA, nor
were survey and manage measures designed to guarantee species viability. Rather, survey and
manage measures were applied to species that were apparently uncommon, or about which the
agencies lacked sufficient information to know whether other Northwest Forest Plan elements
provided them with sufficient protection. See, e.g., Conservation Northwest v. Rey, 674 F. Supp.
2d 1232, 1238 (W.D. Wash. 2009) (discussing the history of the survey and manage
requirements), rev’d, 715 F.3d 1181 (9th Cir. 2013).
PAGE 19 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                        HAGLUND KELLEY LLP
                                  200 SW MARKET STREET, SUITE 1777
                                      PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL           Document 44         Filed 07/17/20     Page 24 of 30




Opening Mem. (Docket No. 41) at 22. If NEPA did so require, the result would be analysis

paralysis and a halt to forest management.

        Impliedly recognizing this, KSWild suggests BLM was required to provide a more-

detailed, stand-alone effects analysis for the great gray owl because some members of the public

express strong feelings for the species. KSWild Reply Mem. at 9. But as discussed above in

part II.A, it is up to BLM, not the public, to determine which issues specific to the Project

warrant further, more detailed analysis. And in this case, when public comments urged BLM to

analyze a stand-alone alternative “that would avoid heavy thinning or regeneration harvest in

treatment units that were previously deferred” under survey and manage protections for the great

gray owl, BLM explained why it declined to do so, i.e., that the 2016 RMP’s new, non-survey

and manage approach to land management with its “larger Late-Successional Reserve network”

obviated the need for such an alternative and discussion of effects. AR_003274 (Revised EA

57).

        KSWild’s specific efforts to rebut the arguments of Murphy Company and BLM gain no

traction.

        KSWild first criticizes the agency, see KSWild Reply Mem. at 10, for pointing out that “a

seasonal restriction is in place [for the Project] that restricts project activities within 0.25 miles of

raptor nests between March 1 and July 15, and a PDF is in place that retains raptor nest trees;

both measures would help to protect GGOs (REA, p. 48).” AR_003172 (Response to Comments

3). According to KSWild, those protections are inapplicable to the great gray owl because the

heading of Table 2-4 says it applies to Bureau Special Status species, which the great gray owl is

not. The heading notwithstanding, Table 2-4 discloses that certain protections apply to raptor

species generally – the table’s heading does not change that fact. See AR_003265 (Revised EA


PAGE 20 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                           HAGLUND KELLEY LLP
                                     200 SW MARKET STREET, SUITE 1777
                                         PORTLAND, OR 97201 (PL10)
         Case 1:19-cv-02069-CL         Document 44        Filed 07/17/20     Page 25 of 30




48). Relatedly, KSWild complains that people may not know the great gray owl is a raptor. No

doubt there are many words in the Project’s environmental documents – indeed in every NEPA

document – that are unfamiliar to some readers. But that does not render each and every NEPA

decision per se arbitrary and capricious. Further, the science relied on heavily by KSWild also

informs the reader that the great gray owl is a raptor – look at the Hull article discussed in

KSWild’s briefing, for example. 6 AR_012154 (“The great gray owl (Strix nebulosa) is a large-

bodied raptor species . . . .”).

        Turning to the Hull article, KSWild misrepresents to the Court that Hull supports the

proposition that gene flow between the Oregon and California great gray owl populations is

important to the survival of the California (southern Sierra Nevada) owls, and that “BLM’s

management of its lands may be contributing to” harmful genetic isolation of the California

population. KSWild Reply Mem. at 13-14. Hull does not say this. Hull actually states that the

“Sierra Nevada population [of the great gray owl] is a “distinct and independent evolutionary

lineage.” AR_012159 (Hull at 217). The California population is a distinct and independent

evolutionary lineage – likely, the authors suggest, a separate subspecies – not because of BLM

land management practices but rather because of “historical patterns [on a geologic timeframe]

of isolation and reduction in suitable habitat caused by past climatic and geologic events.”




6
  KSWild also complains that the Project’s protections for raptors are insufficient, including
because Project implementation might impact undiscovered great gray owl nests. KSWild Reply
Mem. at 11. BLM candidly acknowledged that “timber harvest can threaten [great gray owl]
habitat.” AR_003341 (Revised EA B-4). Indeed, the Harvest Land Base and O&C Sustained
Yield acres are not wildlife reserves. But BLM further disclosed that the 2016 RMP “allocates a
large LSR Network that accomplishes the goal of protecting older and more structurally-complex
forests” for the benefit of former survey and manage species like the owl. Id. And as Murphy
Company explained in its opening brief, the 2016 RMP’s land management strategy provides
ample forest reserve habitat to protect the great gray owl to a far greater degree than the
Northwest Forest Plan. Murphy Company Opening Mem. at 27.
PAGE 21 --      DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL         Document 44         Filed 07/17/20    Page 26 of 30




AR_012160 (Hull at 218). Contrary to KSWild’s assertion that gene flow between the Oregon

and California populations is “important” to the California population, KSWild Reply Mem. at

13, Hull concludes that such gene flow would be harmful and inappropriate:

       Given the genetic distinctiveness documented here, as well as previously
       recognized differences in life history characteristics, translocations and crossing
       (through captive management and breeding) of owls from allopatric populations
       [i.e., populations of related species occurring in separate, non-overlapping
       geographical areas] are inappropriate, and would diminish the distinct genetic
       characteristics of the southern Sierra Nevada population.

AR_0121162 (Hull at 220). Pointing this out is not “post hoc rationalization.” KSWild Reply

Mem. at 13. KSWild invokes that phrase more than once in response to Murphy Company and

BLM pointing out KSWild’s inaccurate spin on scientific articles. See, e.g., id. at 12 (accusing

Murphy Company of “post hoc rationalization” because Murphy Company stated in footnote 3

of its opening brief that KSWild’s cited science did not support the contention that the great gray

owl’s viability was questionable). Litigants have an obligation to bring misrepresentations of

administrative record documents to the Court’s attention.

       The remainder of KSWild’s arguments on reply are equally unavailing. For example,

KSWild seeks to minimalize the great gray owl disclosures in BLM’s response to comments, see

AR_003172 (Response to Comments 3), by asserting that regardless of the fact that the 2016

RMP employs a land management strategy that sets aside large areas of late-successional and

old-growth forests for the benefit of species like the owl, the Project is located on acreage

dedicated to timber production. KSWild Reply Mem. at 12. Of course the Project is located on

acreage set aside for timber production – the vast acreage set aside as wildlife reserves in the

2016 RMP are off limit to timber harvest. And KSWild again questions whether BLM really

considered scientific literature submitted during the NEPA process due to an alleged lack of

“deliberative information,” when in reality the record shows that BLM scientists were meeting

PAGE 22 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL        Document 44         Filed 07/17/20   Page 27 of 30




“one on one” to identify issues, AR_005721, and were instructed to “review the science

submitted during scoping . . . and determine how to consider each article.” AR_005687. See

also AR_001872 (wildlife biologist’s note to the record regarding his review of a late-submitted

great gray owl article).

       As Murphy Company concluded in its opening brief, BLM reasonably determined that

Project impacts on the great gray owl did not need to undergo further detailed consideration.

Nothing in KSWild’s reply brief changes that conclusion. The analysis of potential effects on

the great gray owl was “completed within the context of the 2016 ROD/RMP and tiers to the

2016 PRMP/FEIS. [The Finding of No Significant Impact] is consistent with the 2016

ROD/RMP [which does not use survey and manage protection measures] and the anticipated

effects are within the scope, type, and magnitude of effects anticipated and analyzed in the 2016

ROD/RMP.” AR_003187 (Finding of No Significant Impact 9). BLM concluded in its NEPA

analysis for the 2016 RMP, to which this Project tiers, that implementing the agency’s forest

management program as a whole would protect “most of the existing habitat for Survey and

Manage species and would result in an increase in the total amount of habitat [for such species]

over time.” AR_008068 (2016 RMP EIS 850). Project implementation, which will realize less

than 0.5% of the timber harvest assessed in the 2016 RMP EIS on lands dedicated to the very

purpose of timber production, is consistent with that determination. AR_008068 (2016 RMP

EIS 850).

       For all of these reasons, BLM took the necessary NEPA “hard look” at the Project’s

potential impacts on the great gray owl. The Court should afford BLM’s decision substantial

deference upon review and uphold the Project under NEPA.




PAGE 23 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                        HAGLUND KELLEY LLP
                                  200 SW MARKET STREET, SUITE 1777
                                      PORTLAND, OR 97201 (PL10)
       Case 1:19-cv-02069-CL         Document 44        Filed 07/17/20   Page 28 of 30




V.     CONCLUSION.

       The Court should grant summary judgment in favor of Murphy Company and BLM and

deny KSWild’s motion for summary judgment. The Griffin Half Moon Project and its Griffin

Half Moon Timber Sale are wholly lawful under NEPA and should be allowed to proceed.

       Dated this 17th day of July, 2020.

                                     HAGLUND KELLEY LLP

                                     By: /s/ Julie A. Weis
                                        Julie A. Weis, OSB No. 974320
                                        Michael E. Haglund, OSB No. 770230
                                        Christopher T. Griffith, OSB No. 154664
                                        Attorneys for Defendant-Intervenor Murphy Company




PAGE 24 --    DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                       HAGLUND KELLEY LLP
                                 200 SW MARKET STREET, SUITE 1777
                                     PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL          Document 44        Filed 07/17/20    Page 29 of 30




                              CERTIFICATE OF COMPLIANCE

       This brief complies with the page limitation under LR 7-2(b) because it does not exceed

35 pages in length, excluding the caption, table of contents, table of authorities, signature block,

and any certificates of counsel.



                                              /s/ Julie A. Weis
                                              Julie A. Weis, OSB No. 974320




PAGE 25 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                         HAGLUND KELLEY LLP
                                   200 SW MARKET STREET, SUITE 1777
                                       PORTLAND, OR 97201 (PL10)
        Case 1:19-cv-02069-CL        Document 44         Filed 07/17/20    Page 30 of 30




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of July 2020, I served a true and accurate copy of the

foregoing DEFENDANT-INTERVENOR’S REPLY MEMORANDUM IN SUPPORT OF

CROSS-MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO

PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using

the CM/ECF system, which will send notification of this filing to the attorneys of record and all

registered participants.



                                                      /s/ Julie A. Weis
                                                      Julie A. Weis




PAGE 26 --     DEFENDANT-INTERVENOR’S SJ REPLY MEM.
                                        HAGLUND KELLEY LLP
                                  200 SW MARKET STREET, SUITE 1777
                                      PORTLAND, OR 97201 (PL10)
